DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending and examined on the merits.
Claim Objections
Claims 19-20 are objected to because of the following informalities:  Claim 19 is dependent from claim 10 but Examiner believes that it should depend on claim 11, otherwise claim 19 is just a duplicate of claim 9.  Claim 20 depends from claim 19 and therefore has a similar problem.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 8, 12-13, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 2 & 12, since the independent claim (1 or 11) already recites that the first fixing agent includes an aqueous polymer, it is unclear if the recitation of “the first fixing agent is a hydrophilic solution including an aqueous polymer selected from polyvinyl alcohol and a cross-linked polyvinyl alcohol” is referring to an additional aqueous polymer.  For examination of the claims, Examiner assumes that the quoted limitation refers to the same aqueous polymer as in the independent claim(s).  In other words, the quoted limitation is interpreted to read as “the first 
Re Claims 3 & 13, which depend from claims 2 & 12, respectively, each claim recites “the aqueous polymers have molecular weights…” but Examiner believes that only one aqueous polymer is positively claimed in claim 2 or 12.  Examiner interprets claims 3 & 13 to each read as “the aqueous polymer has a molecular weight…”
Re Claims 8 & 18, each claim recites “the aqueous polymer” but there is an aqueous polymer in the first fixing agent and an aqueous polymer in the second fixing agent, so it is not clear which aqueous polymer is recited.  For examination, Examiner assumes that the claims refer to the aqueous polymer of the second fixing agent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-8, 11-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (US 2010/0152689) in view of Abuto et al. (US 2012/0289917).
Re Claim 1, Long discloses a disposable absorbent article comprising: 
a bodyside liner; 

an absorbent core between the bodyside liner and the outer cover; 
a core wrap ([0055]) surrounding the absorbent core; and 
a shaped form (physical sensation member 70) wherein the shaped form is a functional structure comprising a substrate (one of 74 & 76); a first fixing agent applied to the substrate; a functional material (72) adjacent the first fixing agent ([0062] discloses matrix of fibers being adhesive fibers for entrapping the functional material 72 therein, [0065] discloses that the adhesive fibers may be formed from hydrophilic adhesive).
Long does not teach that the shaped form is between the core wrap and the absorbent core but instead discloses that it is between a surge layer and the core wrap ([0057]). However, merely rearranging a layer from immediately above a core wrap to immediately under a core wrap requires only routine skills in the art and in this case would not render the article to function differently (i.e., the shaped form will still receive fluid discharge before the fluid reaches the absorbent core and thus be able to cause physical sensation to the user), thus it would be an obvious matter of design choice (MPEP 2144.04 (VI) (C)).
Long also does not teach wherein the first fixing agent includes an aqueous polymer or a second fixing agent adjacent to the functional material.  Abuto discloses an absorbent article having functional material (“enhancement component,” see Abstract) disposed between two substrates (topsheet and backsheet), the functional material is adjacent one or more fixing agents (“additive composition,” Abstract) that comprise an aqueous polymer (e.g., polyvinyl alcohol-ethylene copolymer dispersions and/or polyvinyl pyrrolidone-styrene copolymer dispersions), wherein the fixing agent(s) is applied to at least a surface of one of the substrates.  It would have been obvious to one skilled in the art at the time of filing to modify Long with Abuto’s functional material (which functions similar to Long’s functional material in that it can provide user physical sensation to alert the user of wetness, as well as other benefits) and method of attaching the functional material because the use of a known technique (Abuto’s 
Re Claims 2, 4 & 7, Long in combination with Abuto also teaches the first fixing agent is a hydrophilic solution (“dispersion,” see Abstract in Abuto) including an aqueous polymer selected from polyvinyl alcohol and a cross-linked polyvinyl alcohol (Abstract), the functional material is selected from superabsorbent material, pulp fiber material, deodorizing material (Abstract of Abuto) and fragrance material, and the second fixing agent is a hydrophilic solution of an aqueous polymer selected from polyvinylpyrrolidone in a C1 to C3 alcohol (Abstract of Abuto).
Re Claims 3 & 8, Long and Abuto do not explicitly disclose wherein the aqueous polymer of the first fixing agent has a molecular weight from 1,500,000 to 4,000,000 or that wherein the aqueous polymer of the second fixing agent has a molecular weight of at least 30,000.  However, molecular weights are material properties.  since Abuto discloses the same aqueous polymers (Abstract) as those currently claimed, it is reasonably expected that the same materials would have the claimed molecular weight as well.
Re Claim 5, Long and Abuto teaches the limitation of claim 1 but do not explicitly disclose wherein the functional structure has a center and at least one outer edge and wherein the functional material has a higher concentration at the center of the functional structure than at the outer edge of the functional structure.  However, Long shows that the functional structures is positioned near the center of the article where body fluids would be discharged (see Fig. 3). Guided by this teaching, and knowing that body fluids are naturally discharged onto a central portion of an absorbent article that is worn at the crotch region, it would be reasonable to position the functional material such that there is more near the fluid discharge point than elsewhere so the user would receive the physical sensation feedback quickly.
Re Claim 11, Long discloses a disposable absorbent article comprising: 

an outer cover; 
an absorbent core between the bodyside liner and the outer cover; 
a core wrap ([0055]) surrounding the absorbent core; 
a surge layer between the bodyside liner and the core wrap ([0057]); and 
a shaped form (physical sensation member 70) between the surge layer and the core wrap ([0057]) wherein the shaped form is a functional structure comprising a substrate (one of 74 & 76); a first fixing agent applied to the substrate ([0062] discloses matrix of fibers being adhesive fibers for entrapping the functional material 72 therein, [0065] discloses that the adhesive fibers may be formed from hydrophilic adhesive); 
a functional material (72) adjacent the first fixing agent.
Long does not teach wherein the first fixing agent includes an aqueous polymer or a second fixing agent adjacent to the functional material.  Abuto discloses an absorbent article having functional material (“enhancement component,” see Abstract) disposed between two substrates (topsheet and backsheet), the functional material is adjacent one or more fixing agents (“additive composition,” Abstract) that comprise an aqueous polymer (e.g., polyvinyl alcohol-ethylene copolymer dispersions and/or polyvinyl pyrrolidone-styrene copolymer dispersions), wherein the fixing agent(s) is applied to at least a surface of one of the substrates.  It would have been obvious to one skilled in the art at the time of filing to modify Long with Abuto’s functional material (which functions similar to Long’s functional material in that it can provide user physical sensation to alert the user of wetness, as well as other benefits) and method of attaching the functional material because the use of a known technique (Abuto’s functional material and method of attaching functional material) to improve similar devices (providing wetness alert to user) in the same way establishes a prima facie case of obviousness (MPEP 2143).
.
Claim 6 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Long and Abuto as applied to claim 1 or 11 above, and further in view of Wright et al. (US 2014/0276508).
Re Claim 6, Long and Abuto teaches the invention of claim 1 but does not disclose that the functional material is present in a grid pattern of square-shaped areas of the functional material.  Wright discloses an absorbent article wherein functional materials (135) are sealed between two substrates (125 & 155) in a grid pattern of square-shaped areas (Figs. 15A & 15B).  It would have been obvious to one skilled in the art at the time of filing to modify Long and Abuto with the pattern taught in Wright so as to have better control over the distribution of the functional material.
Claim 16 is rejected for the same reasons as provided under claim 6.
Claims 9-10 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Long and Abuto as applied to claim 1 or 11 above, and further in view of Olson (US 2007/0083173).
Re Claim 9, Long and Abuto substantially teach the invention of claim 1 but does not explicitly disclose that the shaped form is selected from a tube-like, cylindrical shape and an accordion-like, pleated shape.  Olson discloses an absorbent article having a shaped form (70) that has a functional material to alert a user when the shaped form is wet, much like Long’s absorbent article, wherein the shaped form is pleated in one embodiment (Fig. 7).  It would have been obvious to one skilled in the art at the time of filing to modify Long by gleaning from Olson as one way to transfer the physical sensation to the user when the article is wet. 
Re Claim 10, Long also discloses that the shaped form (70) has a length from 0.3 centimeters to 30 centimeters ([0061]).
Claims 19-20 are rejected for the same reasons as provided under claims 9-10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maeda et al. (US 2002/0115969) discloses an ultra-thin absorbent composite formed of superabsorbent material (3) disposed between two substrates (2 & 4), wherein the superabsorbent material is fixed to one substrate by a first fixing agent (S1) and to the other substrate by a second fixing agent (S2).  However, Maeda does not disclose yet another absorbent core having a core wrap, that this composite is positioned between the core wrap and the absorbent core, that the first fixing agent includes an aqueous polymer (the fixing agent of Maeda is thermoplastic hot melt adhesive), or that this composite is positioned between a surge layer and the core wrap.
Litvay et al. (US 2004/0019338) discloses an absorbent article having an absorbent core (284) that is enclosed in a core wrap (280, 282) and a surge layer (29) on top of the core wrap.  Litvay does not disclose a shaped form or composite between the core wrap and the absorbent core or between the core wrap and the surge layer, wherein the composite includes a functional material on a substrate and first and second fixing agents adjacent to the functional material and the substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUSAN S SU/            Primary Examiner, Art Unit 3781
6 November 2021